Cite as: 573 U. S. ____ (2014)            1

                      SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
    ELMBROOK SCHOOL DISTRICT v. JOHN DOE 

       3, A MINOR BY DOE 3’S NEXT BEST FRIEND

                    DOE 2, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

               No. 12–755   Decided June 16, 2014


   The petition for a writ of certiorari is denied.
   JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
dissenting from the denial of certiorari.
   Some there are—many, perhaps—who are offended by
public displays of religion. Religion, they believe, is a
personal matter; if it must be given external manifesta-
tion, that should not occur in public places where others
may be offended. I can understand that attitude: It paral-
lels my own toward the playing in public of rock music or
Stravinsky. And I too am especially annoyed when the
intrusion upon my inner peace occurs while I am part of a
captive audience, as on a municipal bus or in the waiting
room of a public agency.
   My own aversion cannot be imposed by law because of
the First Amendment. See Ward v. Rock Against Racism,
491 U. S. 781, 790 (1989); Erznoznik v. Jacksonville, 422
U. S. 205, 210–211 (1975). Certain of this Court’s cases,
however, have allowed the aversion to religious displays to
be enforced directly through the First Amendment, at
least in public facilities and with respect to public ceremo-
nies—this despite the fact that the First Amendment
explicitly favors religion and is, so to speak, agnostic about
music.
   In the decision below, the en banc Court of Appeals for
the Seventh Circuit relied on those cases to condemn a
suburban Milwaukee school district’s decision to hold
high-school graduations in a church. We recently con-
2                 ELMBROOK SCHOOL DIST. v. DOE

                          SCALIA, J., dissenting

fronted and curtailed this errant line of precedent in Town
of Greece v. Galloway, 572 U. S. ___ (2014), which upheld
under the Establishment Clause the saying of prayers
before monthly town-council meetings. Because that case
made clear a number of points with which the Seventh
Circuit’s decision is fundamentally inconsistent, the Court
ought, at a minimum, to grant certiorari, vacate the judg-
ment, and remand for reconsideration (GVR).
                        Endorsement
  First, Town of Greece abandoned the antiquated “en-
dorsement test,” which formed the basis for the decision
below.
  In this case, at the request of the student bodies of the
two relevant schools, the Elmbrook School District decided
to hold its high-school graduation ceremonies at Elmbrook
Church, a nondenominational Christian house of worship.
The students of the first school to move its ceremonies
preferred that site to what had been the usual venue, the
school’s gymnasium, which was cramped, hot, and uncom-
fortable. The church offered more space, air conditioning,
and cushioned seating. No one disputes that the church
was chosen only because of these amenities.
  Despite that, the Seventh Circuit held that the choice of
venue violated the Establishment Clause, primarily be-
cause it failed the endorsement test. That infinitely mal-
leable standard asks whether governmental action has the
purpose or effect of “endorsing” religion. See County of
Allegheny v. American Civil Liberties Union, Greater
Pittsburgh Chapter, 492 U. S. 573, 592–594 (1989). The
Seventh Circuit declared that the endorsement test re-
mains part of “the prevailing analytical tool for the analy-
sis of Establishment Clause claims.” 687 F. 3d 840, 849
(2012) (internal quotation marks omitted).* And here,
——————
    * More precisely, the court stated that “[t]he three-pronged test set
                     Cite as: 573 U. S. ____ (2014)                    3

                         SCALIA, J., dissenting

“the sheer religiosity of the space created a likelihood that
high school students and their younger siblings would
perceive a link between church and state.” Id., at 853.
  In Town of Greece, the Second Circuit had also relied on
the notion of endorsement. See 681 F. 3d 20, 30 (2012).
We reversed the judgment without applying that test.
What is more, we strongly suggested approval of a previ-
ous opinion “disput[ing] that endorsement could be the
proper [Establishment Clause] test, as it likely would
condemn a host of traditional practices that recognize the
role religion plays in our society, among them legislative
prayer and the ‘forthrightly religious’ Thanksgiving proc-
lamations issued by nearly every President since Wash-
ington.” 572 U. S., at ___ (slip op., at 11) (describing
County of Allegheny, supra, at 670–671 (KENNEDY, J.,
concurring in judgment in part and dissenting in part)).
After Town of Greece, the Seventh Circuit’s declaration—
which controlled its subsequent analysis—that the en-
dorsement test remains part of “the prevailing analytical
tool” for assessing Establishment Clause challenges, 687
F. 3d, at 849 (internal quotation marks omitted), mis-
states the law.
                          Coercion
  Second, Town of Greece made categorically clear that
mere “[o]ffense . . . does not equate to coercion” in any
manner relevant to the proper Establishment Clause
analysis. 572 U. S., at ___ (slip op., at 21) (opinion of
KENNEDY, J.). “[A]n Establishment Clause violation is not
made out any time a person experiences a sense of affront
from the expression of contrary religious views.” Ibid. See
——————
forth by the Supreme Court in Lemon v. Kurtzman, 403 U. S. 602
(1971), remains the prevailing analytical tool for the analysis of Estab-
lishment Clause claims.” 687 F. 3d, at 849 (internal quotation marks
and citations omitted). It then explained that the endorsement test has
become “a legitimate part of Lemon’s second prong.” Id., at 850.
4             ELMBROOK SCHOOL DIST. v. DOE

                     SCALIA, J., dissenting

also id., at ___ (THOMAS, J., concurring in part and con-
curring in judgment) (slip op., at 7–8) (same).
   Here, the Seventh Circuit held that the school district’s
“decision to use Elmbrook Church for graduations was
religiously coercive” under Lee v. Weisman, 505 U. S. 577
(1992), and Santa Fe Independent School Dist. v. Doe, 530
U. S. 290 (2000). 687 F. 3d, at 854. Lee and Santa Fe,
however, are inapposite because they concluded (however
unrealistically) that students were coerced to engage in
school-sponsored prayer. In this case, it is beyond dispute
that no religious exercise whatever occurred. At most,
respondents complain that they took offense at being in a
religious place. See 687 F. 3d, at 848 (plaintiffs asserted
that they “ ‘felt uncomfortable, upset, offended, unwel-
come, and/or angry’ because of the religious setting” of the
graduations). Were there any question before, Town of
Greece made obvious that this is insufficient to state an
Establishment Clause violation.
   It bears emphasis that the original understanding of the
kind of coercion that the Establishment Clause condemns
was far narrower than the sort of peer-pressure coercion
that this Court has recently held unconstitutional in cases
like Lee and Santa Fe. “The coercion that was a hallmark
of historical establishments of religion was coercion of
religious orthodoxy and of financial support by force of law
and threat of penalty.” Lee, supra, at 640 (SCALIA, J.,
dissenting). See also Town of Greece, supra, at ___–___
(opinion of THOMAS, J.) (slip op., at 5–8).
   As the Supreme Court of Wisconsin explained in a 1916
case challenging the siting of public high-school gradua-
tions in local churches:
    “A man may feel constrained to enter a house of wor-
    ship belonging to a different sect from the one with
    which he affiliates, but if no sectarian services are
    carried on, he is not compelled to worship God contrary
                  Cite as: 573 U. S. ____ (2014)            5

                      SCALIA, J., dissenting

    to the dictates of his conscience, and is not obliged
    to do so at all.” State ex rel. Conway v. District Board
    of Joint School Dist. No. 6, 162 Wis. 482, 490, 156
    N. W. 477, 480.
                           History
   Last but by no means least, Town of Greece left no doubt
that “the Establishment Clause must be interpreted ‘by
reference to historical practices and understandings.’ ”
572 U. S., at ___ (slip op., at 7–8). Moreover, “if there is
any inconsistency between [a ‘test’ set out in the opinions
of this Court] and . . . historic practice . . . , the incon-
sistency calls into question the validity of the test, not the
historic practice.” Id., at ___ (ALITO, J., concurring) (slip
op., at 12).
   In this case, however, the Seventh Circuit’s majority
opinion said nothing about history at all. And there is
good reason to believe that this omission was material. As
demonstrated by Conway, the Wisconsin case mentioned
above, public schools have long held graduations in
churches. This should come as no surprise, given that
“[e]arly public schools were often held in rented rooms,
church halls and basements, or other buildings that re-
sembled Protestant churches.” W. Reese, America’s Public
Schools 39 (2005). An 1821 Illinois law, for example,
provided that a meetinghouse erected by a Presbyterian
congregation “may serve to have the gospel preached
therein, and likewise may be used for a school-house for
the township.” Ill. Laws p. 153.
   We ought to remand this case to the Seventh Circuit to
conduct the historical inquiry mandated by Town of
Greece—or we ought to set the case for argument and
conduct that inquiry ourselves.
                       *     *    *
  It is perhaps the job of school officials to prevent hurt
6             ELMBROOK SCHOOL DIST. v. DOE

                     SCALIA, J., dissenting

feelings at school events. But that is decidedly not the job
of the Constitution. It may well be, as then-Chief Judge
Easterbrook suggested, that the decision of the Elmbrook
School District to hold graduations under a Latin cross
in a Christian church was “unwise” and “offensive.” 687
F. 3d, at 869 (dissenting opinion). But Town of Greece
makes manifest that an establishment of religion it was
not.
    In addition to being decided incorrectly, this case bears
other indicia of what we have come to call “certworthi-
ness.” The Seventh Circuit’s decision was en banc and
prompted three powerful dissents (by then-Chief Judge
Easterbrook and Judges Posner and Ripple). And it con-
flicts with decisions that have long allowed graduation
ceremonies to take place in churches, see, e.g., Miller v.
Cooper, 56 N. M. 355, 356–357, 244 P. 2d 520, 520–521
(1952); Conway, 162 Wis., at 489–493, 156 N. W., at 479–
481, and with decisions upholding other public uses of
religious spaces, see, e.g., Bauchman v. West High School,
132 F. 3d 542, 553–556 (CA10 1997) (sanctioning school-
choir performances in venues “dominated by crosses and
other religious images”); Otero v. State Election Bd. of
Okla., 975 F. 2d 738, 740–741 (CA10 1992) (upholding the
use of a church as a polling station); Berman v. Board of
Elections, 19 N. Y. 2d 744, 745, 226 N. E. 2d 177 (1967)
(same).
    According to the prevailing standard, a GVR order is
potentially appropriate where “intervening developments
. . . reveal a reasonable probability that the decision below
rests upon a premise that the lower court would reject if
given the opportunity for further consideration, and where
it appears that such a redetermination may determine the
ultimate outcome of the litigation.” Lawrence v. Chater,
516 U. S. 163, 167 (1996) (per curiam). The Court has
found that standard satisfied on numerous occasions
where judgments were far less obviously undermined by a
                 Cite as: 573 U. S. ____ (2014)            7

                     SCALIA, J., dissenting

subsequent decision of ours.
  For these reasons, we should either grant the petition
and set the case for argument or GVR in light of Town of
Greece. I respectfully dissent from the denial of certiorari.